Title: John Adams to Benjamin Franklin, 29 June 1784
From: Adams, John
To: Franklin, Benjamin


        
          Sir
          The Hague June 29. 1784
        
        The Baron de Reishack, has several times said to me that his Court expected that Congress would announce formally their Independence, and asked me, if any Step of that Sort had been taken. that I may be able to give him an Answer, I must request of your Excellency to inform me whether you have made the Annunciation directed in the first Article of the Instructions of the 29 of October 1783 and what is the answer.
        I have the Pleasure to learn, by report only however that Mr Jay is appointed Minister of foreign Affairs and that Mr Jefferson is appointed to Madrid, and that Mr Johnson has received and transmitted to your Excellency, a Packet which probably contains an authentic Account, as it Seems to be posteriour to the Appointment, by being addressed only to your Excellency and to me. I Should be glad to know whether there is any Thing else of Consequence, and whether it appears to be the design and Expectation of Congress that I should join you, where you are.
      